DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Acknowledgements
This Office Action is in response to the response filed on September 9, 2022 (“September 2022 Response”).  The September 2022 Response contained, inter alia, claim amendments (“September 2022 Claim Amendments”) and “REMARKS” (“September 2022 Remarks”).
Claims 1-22 and 24-26 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 13, 15-17, 19-20, and 25 rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2013/0018729 A1)(“Liu”) in view of Li et al. (US 9,183,310 B2)(“Li”) and further in view of Erat et al. (US 9,235,850 B1)(“Erat”).

As to Claim 1, Liu discloses a method, implemented on a machine having at least one processor (“processors,” [0048]), storage, and a communication platform connected to a network for providing advertisement (Fig.1), the method comprising: 
receiving a request for selecting one or more advertisements ([0016]), wherein the request incorporates a query (search engine query, [0020]) associated with a user ([0020]); 
analyzing the query to determine a category (first-level category, [0024]) of product (“advertisement server 120 determines advertisement query keywords that are pertinent to the user based at least in part on search terms that the user is inputting in to a search engine client,” [0020] and [0024]);
determining a plurality of attributes (keywords related to the “subordinate levels of categories within the first-level category,” [0025]) associated with the category of product ([0025]-[0028]);
selecting in accordance with an intent (intent as determined from what is pertinent to the user, [0020]) of the user based on the query ([0025]-[0028]), a subset (each ad keyword is processed individually at step 406, [0039]-[0040]) of the plurality of attributes associated with the category of the product (each ad keyword is processed individually at step 406, in step 407 it is determined if remaining keywords are unprocessed, if there are remaining unprocessed keywords, each candidate ad undergoes a computation with the remaining unprocessed keyword, [0039]-[0040], “Steps 408 and 410 are repeated for each remaining advertisement query keyword, until all the advertisement query keywords are processed” [0043]); 
selecting, based on the subset of the plurality of attributes, at least one advertisement associated with the category of product ([0033]); 
generating, an instruction for presentation of the at least one advertisement (“advertisement information for placement selected at 410 is sent to the client to be placed on webpages,” [0046], [0014]); and 
sending information related to the instruction and the at least one advertisement as a response to the request ([0035]). 
Liu does not directly disclose 
the intent of the user estimated based on the query;
determining, based on information of the user, one or more additional attributes associated with the category of the product;
selecting, based on the subset of the plurality of attributes and the one or more additional attributes, at least one advertisement associated with the category of product; and
generating the instruction based on one or more of a screen size of a device used by the user to submit the query and an operation system of the device, 
presentation of the at least one advertisement with the subset of the plurality of attributes and the one or more additional attributes. 
Li teaches 
the intent of the user estimated based on the query (title, abstract, C.1, L.50-57, and C.2, L.1-3);
determining, based on information of the user (“presenter component 213 may further limit the search results based on profile information associated with the user that issued the user query. The profile information is used to identify the grouped content matching the profile information. The profile information includes employment data, age, interests, location, etc. of the user” C.11, L.31-36), one or more additional attributes (“attributes,” C.2, L.3) associated with the category of the product (category of the product is the grouping, C.12, L.17-20)(“the click frequencies and prior queries obtained from the query log to identify intents may be associated with the user that is logged in to the one or more services. The search results may be grouped based on intents identified, by the search engine, from the user search history” C.13, L.45-49);
selecting, based on the subset of the plurality of attributes and the one or more additional attributes, at least one advertisement associated with the category of product (“Accordingly, the search engine is configured to provide an ordered set of intents and search results. The intents may include entities represented in the search query or the search results.” C.15, L.28-31); and
an instruction for presentation of the at least one advertisement with the subset of the plurality of attributes and the one or more additional attributes (“entity names or entity attributes associated with intents may be displayed in the SERP,” C.3, L.16-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Liu by the features of Li and in particular to include in Liu, the feature where the intent of the user is estimated based on the query, as taught by Li; and to include in Liu, the feature of determining, based on information of the user, one or more additional attributes associated with the category of the product, as taught by Li, and to include in Liu’s selecting, based on the subset of the plurality of attributes at least one advertisement associated with the category of product, the selecting being based also on the one or more additional attributes, as taught by Li; and to include in Liu’s instruction for presentation of the at least one advertisement, the feature of presentation with the subset of the plurality of attributes and the one or more additional attributes, as taught by Li.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to provide more relevant information to the end-user (Li, C.1, L.10-11).
Erat teaches generating, based on one or more of a screen size of a device used by the user to submit the query and an operation system of the device, and instruction for presentation of at least one advertisement (“the advertisement system 104 can identify the type of mobile communications device 108c associated with an advertising request (e.g., submitting a search query). For example, the page request received from a mobile communications device 108c can include information identifying the type of browser initiating the request. The type of browser initiating the request can thereby identify the types of advertisements that can be displayed by the requesting device 108c. In some implementations, a text advertisement can then be served based upon the type of device submitting the search query. For example, if the device 108c is a first-type device (e.g., a low-end device), the advertising system might serve only advertisements specifically created for mobile phones. In other examples, if the device 108c is a second level device (e.g., a mid-level device), a web-based text advertisement can be converted and sent to the mobile communications device 108c. In another example, if the device 108c is a third type of device (e.g., a high-end device), a web-based text advertisement can be served directly to the mobile communications device 108c.” C.6, L.37-56). “a web-based text ad can be converted to an image that is scaled based upon the size of a display associated with the mobile communications device 108c.” C.7, L.7-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Liu/Li combination by the features of Erat and in particular to include in the generating of the instruction for presentation of at least one advertisement step of the Liu/Li combination, the feature of generating the instruction based on one or more of a screen size of a device used by the user to submit the query and an operation system of the device, as taught by Erat.  A person having ordinary skill in the art would have been motivated to combine these features because it would help “facilitate the creation of mobile text ads and expand the marketplace for online advertising, as well as facilitate the management of a portfolio of advertisements” (C.1, L.48-51).

As to Claims 3 and 15, the Liu/Li/Erat combination discloses as discussed above.  
Liu further discloses analyzing an additional query to determine a corresponding the category of product for the additional query ([0020], [0023]-[0024], “Steps 408 and 410 are repeated for each remaining advertisement query keyword,” [0043]); determining, based on the analysis of the additional query, that the additional query is also related to the category of product ([0043]); and selecting one or more attributes associated with the category of product based on an intent of the user determined based on the additional query ([0020], [0023]-[0024]). 
Liu does not directly disclose but Li teaches
receiving an additional request for selecting one or more advertisements, wherein the additional request incorporates an additional query associated with the user  (“subsequent queries by the user,” C.12, L.9-11);
selecting the subset of the plurality of attributes associated with the category of product (“The query terms may be associated with an intent, e.g. product entity, store entity, person entity, etc. The search engine classifies the query and identifies search results that correspond to the query” C.3, L.2-6) based on an additional intent of the user (groups of results are based on groups of intents, C.3, L.31-40), estimated based on the additional query, wherein the additional intent of the user estimated based on the additional query is the same as or similar to the intent of the user estimated based on the query (C.3, L.6-9, and C.3, L.26-40, “may be stored for later use when a similar query is received by the search engine” C.15, L.57-62),
selecting the at least one advertisement (search result) associated with the category of product having the on the subset of the plurality attributes based on the additional intent (C.3, L.6-7);
selecting at least one additional attribute from the subset of the plurality attributes based on the additional estimated intent of the user (C.3, L.10);
generating an additional instructions on a presentation of the at least one advertisement and the at least one additional attribute, wherein the at least one of additional attribute is presented differently with respect to the at least one advertisement than the at least one attribute is to be presented (Figs.5-6, C.12, L.65-67); and
sending additional information related to the additional instruction and the at least one advertisement as an additional response to the additional request (Figs.5-6, C.12, L.65-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Liu/Li/Erat combination by the features of Li and in particular to include in the Liu/Li/Erat combination, the features of: receiving an additional request for selecting one or more advertisements, wherein the additional request incorporates an additional query associated with the user; determining, based on the analysis of the additional query, that the additional query is also related to the category of product; selecting the one or more attributes associated with the category of product based on an additional intent of the user, estimated based on the additional query, wherein the additional intent of the user estimated based on the additional query is the same as or similar to the intent of the user estimated based on the query, selecting the at least one advertisement associated with the category of product having the one or more attributes based on the additional intent; selecting at least one additional attribute from the one or more attributes for presenting the at least one advertisement based on the additional intent of the user; Generating an additional instructions on a presentation of the at least one advertisement and the at least one additional attribute, wherein the at least on of additional attribute is presented differently with respect to the at least one advertisement than the at least one attribute is to be presented; and Sending additional information related to the additional instruction and the at least one advertisement as an additional response to the additional request, as taught by Li.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to provide more relevant information to the end-user (Li, C.1, L.10-11).

As to Claims 4 and 16, the Liu/Li/Erat combination discloses as discussed above.  Liu further discloses wherein analyzing the query comprises: parsing the query into at least a first portion and a second portion (Fig.2 and associated text, [0023]-[0024]); determining the category of product based on the first portion (Fig.2 and associated text, [0023]-[0024]); and determining the subset of the plurality attributes of the category of product based on the second portion ([0018], and [0023]-[0024]). 

As to Claims 5 and 17, the Liu/Li/Erat combination discloses as discussed above.  Liu further discloses wherein selecting the subset of the plurality attributes comprises: identifying a plurality of attributes associated with the category of product ([0018]); wherein the subset of the plurality attributes are selected from the plurality of attributes based on the second portion of the query ([0018]-[0019]). 

As to Claims 7 and 19, the Liu/Li/Erat combination discloses as discussed above.  
Liu further discloses wherein the query is received from the user ([0020]).
Li teaches wherein the information of the user includes one or more of demographic information of the user including gender of the user, information of advertisements clicked by of the user from multiple different computing platforms (“the feedback may be for particular attributes or actions of an entity instead of the entity as a whole. For example, if a user queries for "MIB 3 trailer," the SERP may display the details of the "Man in Black 3" movie entity including a clickable link to its trailer. The clicks on the trailer link by the user will be recorded and associated with the "trailer" attribute of the movie entity in the entity index. Another example is the query "canon 5d where to buy." The SERP may show a list of stores that offers the camera for sale. Then the clicks on the store links by the user are implicit feedbacks on the relevance and preference of the stores” C.7, L.2-7, C.7, L.18-30), or information of user interest of the category of the product indicated by online behavior of the user but not indicated by the query (C.7, L.2-7, C.7, L.18-30). 

As to Claims 8 and 20, the Liu/Li/Erat combination discloses as discussed above.  Liu further discloses wherein the query is received from the user and the instruction on presentation of the at least one advertisement is generated based on the user's device on which the at least one advertisement is to be presented ([0016], [0020], [0024]). 

As to Claim 13, Liu discloses a system having at least one processor (“processors,” [0048]), storage, and a communication platform connected to a network for providing advertisement (Fig.1), the system comprising: 
an ad request receiver (module, [0047]-[0048], “functions of the modules may be merged into one another or further split into multiple sub-modules,” [0048]) implemented by the at least one processor executing one or more computer program instructions and configured for receiving a request for selecting one or more advertisements ([0016]), wherein the request incorporates a query (search engine query, [0020]) associated with a user ([0020]); 
an ad request analyzer (module, [0047]-[0048], “functions of the modules may be merged into one another or further split into multiple sub-modules,” [0048]) implemented by the at least one processor executing one or more computer program instructions and configured for:
analyzing the query to determine a category (first-level category, [0024]) of product ([0024]), and 
determining a plurality of attributes (keywords related to the “subordinate levels of categories within the first-level category,” [0025]) associated with the category of product ([0025]-[0028]);
an ad selector (module, [0047]-[0048], “functions of the modules may be merged into one another or further split into multiple sub-modules,” [0048]) implemented by the at least one processor executing one or more computer program instructions and configured for:
selecting in accordance with an intent (intent as determined from what is pertinent to the user, [0020]) of the user based on the query ([0025]-[0028]), a subset (each ad keyword is processed individually at step 406, [0039]-[0040]) of the plurality of attributes associated with the category of the product (each ad keyword is processed individually at step 406, in step 407 it is determined if remaining keywords are unprocessed, if there are remaining unprocessed keywords, each candidate ad undergoes a computation with the remaining unprocessed keyword, [0039]-[0040], “Steps 408 and 410 are repeated for each remaining advertisement query keyword, until all the advertisement query keywords are processed” [0043]); 
an ad presentation controller (module, [0047]-[0048], “functions of the modules may be merged into one another or further split into multiple sub-modules,” [0048]) implemented by the at least one processor executing one or more computer program instructions and configured for generating an instruction for presentation of the at least one advertisement (“advertisement information for placement selected at 410 is sent to the client to be placed on webpages,” [0046], [0014]); and 
an ad transmitter (module, [0047]-[0048], “functions of the modules may be merged into one another or further split into multiple sub-modules,” [0048]) implemented by the at least one processor executing one or more computer program instructions and configured for sending information related to the instruction and the at least one advertisement as a response to the request ([0035]). 
Liu does not directly disclose 
the intent of the user estimated based on the query;
determining, based on information of the user, one or more additional attributes associated with the category of the product;
selecting, based on the subset of the plurality of attributes and the one or more additional attributes, at least one advertisement associated with the category of product; and
generating the instruction based on one or more of a screen size of a device used by the user to submit the query and an operation system of the device, 
presentation of the at least one advertisement with the subset of the plurality of attributes and the one or more additional attributes. 
Li teaches 
the intent of the user estimated based on the query (title, abstract, C.1, L.50-57, and C.2, L.1-3);
determining, based on information of the user (“presenter component 213 may further limit the search results based on profile information associated with the user that issued the user query. The profile information is used to identify the grouped content matching the profile information. The profile information includes employment data, age, interests, location, etc. of the user” C.11, L.31-36), one or more additional attributes associated with the category of the product (category of the product is the grouping, C.12, L.17-20)(“ the click frequencies and prior queries obtained from the query log to identify intents may be associated with the user that is logged in to the one or more services. The search results may be grouped based on intents identified, by the search engine, from the user search history” C.13, L.45-49);
selecting, based on the subset of the plurality of attributes and the one or more additional attributes, at least one advertisement associated with the category of product (“Accordingly, the search engine is configured to provide an ordered set of intents and search results. The intents may include entities represented in the search query or the search results.” C.15, L.28-31); and
an instruction for presentation of the at least one advertisement with the subset of the plurality of attributes and the one or more additional attributes (“entity names or entity attributes associated with intents may be displayed in the SERP,” C.3, L.16-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Liu by the features of Li and in particular to include in Liu, the feature where the intent of the user is estimated based on the query, as taught by Li; and to include in Liu, the feature of determining, based on information of the user, one or more additional attributes associated with the category of the product, as taught by Li, and to include in Liu’s selecting, based on the subset of the plurality of attributes at least one advertisement associated with the category of product, the selecting being based also on the one or more additional attributes, as taught by Li; and to include in Liu’s instruction for presentation of the at least one advertisement, the feature of presentation with the subset of the plurality of attributes and the one or more additional attributes, as taught by Li.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to provide more relevant information to the end-user (Li, C.1, L.10-11).
Erat teaches generating, based on one or more of a screen size of a device used by the user to submit the query and an operation system of the device, and instruction for presentation of at least one advertisement (“the advertisement system 104 can identify the type of mobile communications device 108c associated with an advertising request (e.g., submitting a search query). For example, the page request received from a mobile communications device 108c can include information identifying the type of browser initiating the request. The type of browser initiating the request can thereby identify the types of advertisements that can be displayed by the requesting device 108c. In some implementations, a text advertisement can then be served based upon the type of device submitting the search query. For example, if the device 108c is a first-type device (e.g., a low-end device), the advertising system might serve only advertisements specifically created for mobile phones. In other examples, if the device 108c is a second level device (e.g., a mid-level device), a web-based text advertisement can be converted and sent to the mobile communications device 108c. In another example, if the device 108c is a third type of device (e.g., a high-end device), a web-based text advertisement can be served directly to the mobile communications device 108c.” C.6, L.37-56). “a web-based text ad can be converted to an image that is scaled based upon the size of a display associated with the mobile communications device 108c.” C.7, L.7-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Liu/Li combination by the features of Erat and in particular to include in the generating of the instruction for presentation of at least one advertisement step of the Liu/Li combination, the feature of generating the instruction based on one or more of a screen size of a device used by the user to submit the query and an operation system of the device, as taught by Erat.  A person having ordinary skill in the art would have been motivated to combine these features because it would help “facilitate the creation of mobile text ads and expand the marketplace for online advertising, as well as facilitate the management of a portfolio of advertisements” (C.1, L.48-51).

As to Claim 25, Liu discloses a machine-readable, non-transitory and tangible medium having information recorded thereon for providing advertisement, the information, when read by the machine ([0012]), causes the machine to perform the following: 
receiving a request for selecting one or more advertisements ([0016]), wherein the request incorporates a query (search engine query, [0020]) associated with a user ([0020]); 
analyzing the query to determine a category (first-level category, [0024]) of product (“advertisement server 120 determines advertisement query keywords that are pertinent to the user based at least in part on search terms that the user is inputting in to a search engine client,” [0020] and [0024]);
determining a plurality of attributes (keywords related to the “subordinate levels of categories within the first-level category,” [0025]) associated with the category of product ([0025]-[0028]);
selecting in accordance with an intent (intent as determined from what is pertinent to the user, [0020]) of the user based on the query ([0025]-[0028]), a subset (each ad keyword is processed individually at step 406, [0039]-[0040]) of the plurality of attributes associated with the category of the product (each ad keyword is processed individually at step 406, in step 407 it is determined if remaining keywords are unprocessed, if there are remaining unprocessed keywords, each candidate ad undergoes a computation with the remaining unprocessed keyword, [0039]-[0040], “Steps 408 and 410 are repeated for each remaining advertisement query keyword, until all the advertisement query keywords are processed” [0043]); 
selecting, based on the subset of the plurality of attributes, at least one advertisement associated with the category of product ([0033]); 
generating an instruction for presentation of the at least one advertisement (“advertisement information for placement selected at 410 is sent to the client to be placed on webpages,” [0046], [0014]); and 
sending information related to the instruction and the at least one advertisement as a response to the request ([0035]). 
Liu does not directly disclose 
the intent of the user estimated based on the query;
determining, based on information of the user, one or more additional attributes associated with the category of the product;
selecting, based on the subset of the plurality of attributes and the one or more additional attributes, at least one advertisement associated with the category of product; and
generating the instruction based on one or more of a screen size of a device used by the user to submit the query and an operation system of the device, 
presentation of the at least one advertisement with the subset of the plurality of attributes and the one or more additional attributes. 
Li teaches 
the intent of the user estimated based on the query (title, abstract, C.1, L.50-57, and C.2, L.1-3);
determining, based on information of the user (“presenter component 213 may further limit the search results based on profile information associated with the user that issued the user query. The profile information is used to identify the grouped content matching the profile information. The profile information includes employment data, age, interests, location, etc. of the user” C.11, L.31-36), one or more additional attributes associated with the category of the product (category of the product is the grouping, C.12, L.17-20)(“ the click frequencies and prior queries obtained from the query log to identify intents may be associated with the user that is logged in to the one or more services. The search results may be grouped based on intents identified, by the search engine, from the user search history” C.13, L.45-49);
selecting, based on the subset of the plurality of attributes and the one or more additional attributes, at least one advertisement associated with the category of product (“Accordingly, the search engine is configured to provide an ordered set of intents and search results. The intents may include entities represented in the search query or the search results.” C.15, L.28-31); and
an instruction for presentation of the at least one advertisement with the subset of the plurality of attributes and the one or more additional attributes (“entity names or entity attributes associated with intents may be displayed in the SERP,” C.3, L.16-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Liu by the features of Li and in particular to include in Liu, the feature where the intent of the user is estimated based on the query, as taught by Li; and to include in Liu, the feature of determining, based on information of the user, one or more additional attributes associated with the category of the product, as taught by Li, and to include in Liu’s selecting, based on the subset of the plurality of attributes at least one advertisement associated with the category of product, the selecting being based also on the one or more additional attributes, as taught by Li; and to include in Liu’s instruction for presentation of the at least one advertisement, the feature of presentation with the subset of the plurality of attributes and the one or more additional attributes, as taught by Li.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to provide more relevant information to the end-user (Li, C.1, L.10-11).
Erat teaches generating, based on one or more of a screen size of a device used by the user to submit the query and an operation system of the device, and instruction for presentation of at least one advertisement (“the advertisement system 104 can identify the type of mobile communications device 108c associated with an advertising request (e.g., submitting a search query). For example, the page request received from a mobile communications device 108c can include information identifying the type of browser initiating the request. The type of browser initiating the request can thereby identify the types of advertisements that can be displayed by the requesting device 108c. In some implementations, a text advertisement can then be served based upon the type of device submitting the search query. For example, if the device 108c is a first-type device (e.g., a low-end device), the advertising system might serve only advertisements specifically created for mobile phones. In other examples, if the device 108c is a second level device (e.g., a mid-level device), a web-based text advertisement can be converted and sent to the mobile communications device 108c. In another example, if the device 108c is a third type of device (e.g., a high-end device), a web-based text advertisement can be served directly to the mobile communications device 108c.” C.6, L.37-56). “a web-based text ad can be converted to an image that is scaled based upon the size of a display associated with the mobile communications device 108c.” C.7, L.7-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Liu/Li combination by the features of Erat and in particular to include in the generating of the instruction for presentation of at least one advertisement step of the Liu/Li combination, the feature of generating the instruction based on one or more of a screen size of a device used by the user to submit the query and an operation system of the device, as taught by Erat.  A person having ordinary skill in the art would have been motivated to combine these features because it would help “facilitate the creation of mobile text ads and expand the marketplace for online advertising, as well as facilitate the management of a portfolio of advertisements” (C.1, L.48-51).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Li and further in view of Erat and Garg et al. (US 9,454,581 B1)(“Garg”).

As to Claims 2 and 14, the Liu/Li/Erat combination discloses as discussed above.  
Li teaches [the ad request received is further configured for] receiving an additional request for selecting one or more additional advertisements, wherein the additional request incorporates an additional query associated with the user (“The user may also correct the intent or entity associated with the search results. The user is able to modify intents and include intents or new intents for search results not currently grouped by the search engine with any of the intents.” C.12, L.1-8, “These controls allow the user to enter new intents or entities, remove search results from a group, add search results to the groups, or verify that the search results belong to the group selected by the search engine” C.15, L.23-27, “The search engine generates SERP pages based on queries received from users” C.2, L.66-67), determining, based on the user’s profile, that the additional query indicates a different intent of the user (“embodiments, the interactive SERP lists the top five intents and displays the grouped content for at least three of the five intents. In some embodiments, the presenter component 213 may further limit the search results based on profile information associated with the user that issued the user query. The profile information is used to identify the grouped content matching the profile information.” C.11, L.28-35).
Liu does not directly disclose 
[the ad request analyzer is further configured for:] determining, that the additional query is also related to the same category of product;
selecting, based on the different intent of the user, the same subset of the plurality of attributes associated with the same category of product;
[the ad selector is further configured for:] selecting the one or more additional advertisements associated with the same category of product based on the same subset of the plurality of attributes and the additional intent; and
[the ad presentation controller is further configured for:] generating an additional instruction to present the one or more additional advertisements with the same subset attributes listed in an order different from an order in which the same subset attributes are listed with the one or more advertisements.
Garg teaches
[the ad request analyzer is further configured for:] determining, that an additional query is also related to the same category of product (additional queries after recent queries: “query-time attributes input (e.g., attributes available and/or provided to the query engine at a time of the requested query-that is, when the more like this search request is received) to the query engine can also include user context input (410). For example, user context input can include a recent browsing history of the user” C.9, L.61-66, category: “such as implicit price preference of the user, implicit brand preference of the user, other domain specific preferences (e.g., local inventory availability for a shopper who is known to use location features),” C.10, L.1-5);
selecting, based on the different intent of the user, the same subset of the plurality of attributes associated with the same category of product (“For example, if Bob recently viewed a golf club driver from PRO GOLF CLUBS Company, and while viewing a putter from another brand, Bob selects a more like this option (e.g., by selecting a button or other icon) in the web page to execute a search with more like this refinements to receive additional products similar to this product (e.g., other golf club driver products that have similar attributes), then the search with more like this refinements can use the user context information…” C.10, L.8-24, “the index-time attributes are used to generate the search query with appropriate weights for each attributes that are positively or negatively adjusted based on query-time attributes provided to the query engine. For example, a color of the product can be used as an index-time attribute. If the color of the product is a light color, then the such an index-time attribute can be used to negatively adjust for dark color item…,” C.10, L.25-33);
[the ad selector is further configured for:] selecting the one or more additional advertisements associated with the same category of product based on the same subset of the plurality of attributes and the additional intent (C.10, L.22-24); and
[the ad presentation controller is further configured for:] generating an additional instruction to present the one or more additional advertisements with the same subset attributes listed in an order different (“(e.g., re-ranking),” C.8, L.48-64) from an order in which the same subset attributes are listed with the one or more advertisements (“more like this engine 402 includes a query engine 412 for implementing a query formulation (e.g., weighting) and result ranking (e.g., re-ranking) In particular, more like this engine 402 receives a product or other item (e.g., a product_ID or other product identifier) with a more like this search request at 408 that along with the input from stage 406 and stage 410 is used to generate a search query 55 using query engine 412. For example, the query engine can be implemented as a reverse search engine that can use product attribute (e.g., product attributes that are associated with the received product_ID) and user context input to generate one or more search queries. The product attribute and user context input can be translated into a set of words and associated weights (e.g., {(worda, weight), ... , (word,,weight,)}), which can be used to generate a (weighted) search query for identifying more products that are more like the received product_ID.” C.8, L.48-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Liu/Li/Erat combination by the features of Garg and in particular to include in the Liu/Li/Erat combination, the features of: 
receiving an additional request for selecting one or more additional advertisements, wherein the additional request incorporates an additional query associated with the user, and the additional query indicates a different intent of the user; 
determining, that the additional query is also related to the same category of product;
selecting, based on the different intent of the user, the same subset of the plurality of attributes associated with the same category of product;
selecting the one or more additional advertisements associated with the same category of product based on the same subset of the plurality of attributes and the additional intent; and
generating an additional instruction to present the one or more additional advertisements with the same subset attributes listed in an order different from an order in which the same subset attributes are listed with the one or more advertisements, 
as taught by Garg.  A person having ordinary skill in the art would have been motivated to combine these features because “[b]y providing search with more like refinements, users can access product(s)/service(s) of interest in a more efficient and convenient manner.” (Garg, C.3, L.10-13).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Li and further in view of Erat and Tawfik (US 2015/0234920 A1)(“Tawfik”).

As to Claims 6 and 18, the Liu/Li/Erat combination discloses as discussed above.  Liu further discloses wherein analyzing the query comprises: determining the category of product and the subset of the plurality attributes associated with the category of product based on an interpreted query ([0020] and [0024]). 
Liu does not directly disclose wherein analyzing the query comprises: converting the query into an interpreted query, wherein the interpreted query represents an interpreted intent of the query.
Tawfik teaches converting the query into an interpreted query, wherein the interpreted query represents an interpreted intent of the query ([0024] and [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Liu/Li/Erat combination by the features of Tawfik and in particular to include in the analyzing of the query of the Liu/Li/Erat combination, the converting the query into an interpreted query, wherein the interpreted query represents an interpreted intent of the query as taught by Tawfik.  A person having ordinary skill in the art would have been motivated to combine the Liu/Li/Erat combination with the feature of Tawfik because it would help to improve the relevancy of search results (Tawfil, [0001]).

Claims 9, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Li and further in view of Erat and Soulanille (US 2004/0039733 A1)(“Soulanille”).

As to Claims 9 and 21, the Liu/Li/Erat combination discloses as discussed above.  
Liu further discloses wherein selecting the at least one advertisement comprises: determining a plurality of advertisements associated with the category of product based on the subset set of the plurality of attributes and the intent ([0034]); and determining a ranking of the plurality of advertisements ([0034]) wherein the at least one advertisement is selected from the plurality of advertisements based on the ranking ([0034]).
Liu does not directly disclose ranking based on a bidding process with respect to the category of product.
Soulanille teaches ranking based on a bidding process with respect to the category of product ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Liu/Li/Erat combination by the feature of Soulanille and in particular to include in ranking of the Liu/Li/Erat combination, the ranking based on a bidding process with respect to the category of product as taught by Soulanille.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to “to facilitate an on-line marketplace that offers searchers quick, easy and relevant search results” (Soulanille, [0003]).

As to Claim 26, the Liu/Li/Erat combination discloses as discussed above.  
Liu further discloses wherein: selecting the at least one advertisement comprises:
determining a plurality of advertisements stored in association with the category of product ([0028]), and
wherein the method further comprises: 
selecting, from the subset (each ad keyword is processed individually at step 406, [0039]-[0040]) of the plurality of attributes, at least one attribute (each ad keyword is processed individually at step 406, in step 407 it is determined if remaining keywords are unprocessed, if there are remaining unprocessed keywords, each candidate ad undergoes a computation with the remaining unprocessed keyword, [0039]-[0040], “Steps 408 and 410 are repeated for each remaining advertisement query keyword, until all the advertisement query keywords are processed” [0043]).
Li teaches selecting at least one attribute for presenting with the at least one advertisement based on the intent of the user and a value of each attribute of the subset of the plurality of attributes that are stored in associated with the at least one advertisement (C.3, L.16-17, C.3, L.9-12, C.7, L.18-30, C.10, L.3-5, and C.10, L.34-37).
Liu does not directly disclose determining, based on a bidding process, a ranking of the plurality of advertisements, and selecting the at least one advertisement from the plurality of advertisements based on the bidding process.
Soulanille teaches determining, based on a bidding process, a ranking of the plurality of advertisements (“bid for ranks to place a listing in a search result list,” [0019]), and selecting the at least one advertisement from the plurality of advertisements based on the bidding process (Fig.2, [0019], and [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Liu/Li/Erat combination by the features of Li and Soulanille, and in particular to include in Liu’s selecting from the subset of the Liu/Li/Erat combination, the feature of Li’s selecting at least one attribute for presenting, and to include in the selection of the at least one advertisement of the Liu/Li/Erat combination, the features of: determining, based on a bidding process, a ranking of the plurality of advertisements, and selecting the at least one advertisement from the plurality of advertisements based on the bidding process, as taught by Soulanille.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to “to facilitate an on-line marketplace that offers searchers quick, easy and relevant search results” (Soulanille, [0003]).

Claims 10-12, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Li and further in view of Erat and Parikh et al. (US 8,732,010 B1)(“Parikh”).

As to Claim 10, the Liu/Li/Erat combination discloses as discussed above.
Liu does not directly disclose wherein the instruction indicates that the at least one advertisement is to be presented with one or more annotations associated with the at least one advertisement. 
Parikh teaches an instruction indicates that the at least one advertisement is to be presented with one or more annotations (“annotate,” C.2, L.25) associated with at least one advertisement (C.2, L.24-37 and C.3, L.7-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Liu/Li/Erat combination by the feature of Parikh and in particular to include in the instruction of the Liu/Li/Erat combination the feature of wherein the instruction indicates that the at least one advertisement is to be presented with one or more annotations associated with the at least one advertisement, as taught by Parikh.
A person having ordinary skill in the art would have been motivated to combine these features because “it is desirable to present additional information related to an advertisement prior to downloading an entire landing page” (C.1, L.38-40).

As to Claim 11, the Liu/Li/Erat/Parikh combination discloses as discussed above.  Liu further discloses wherein the query is received from the user ([0020]).  Parikh teaches the one or more annotations are determined based on information related to at least one of: the user's location; the user's device; the user's demographic information; or the user's behavior information (“information regarding past queries of the end user 150 submitting the query,” C.11, L.8-9). 

As to Claim 12, the Liu/Li/Erat/Parikh combination discloses as discussed above.  
Parikh teaches wherein the one or more annotations include at least one of: 
a brand logo associated with a product in the category; 
a hyperlink directed to a social network including information about a product in the category; 
information about sales, discounts, or coupons related to a product in the category (Fig.8, C.7, L.29-32); 
a link directed to a video describing a product in the category; 
an entry form for the user to enter location information; 
an icon that, in response to being selected by the user, connects the user to a website of a local dealer or a local store that a product associated with the at least one advertisement is purchasable from; 
an icon (click-to-call annotation 615) that, in response to being selected by the user, activates a phone call to a local dealer or a local store for the user that a product associated with the at least one advertisement is purchasable from (C.2, L.30-33); 
an icon that, in response to being selected by the user, activates presentation of more advertisements associated with the category of product to replace the at least one advertisement (C.2, L.57-59, C.10, L.36-39); or
a link directed to a web page including a plurality of advertisements associated with the category of product, wherein the web page includes one or more metrics related to the plurality of advertisements for the user to select, sort, or filter the plurality of advertisements.

As to Claim 22, the Liu/Li/Erat combination discloses as discussed above.
Liu further discloses the query is received from the user ([0023]).
Liu does not directly disclose 
wherein the instruction indicates that the at least one advertisement is to be presented with one or more annotations associated with the at least one advertisement, and
the one or more annotations are determined based on information related to at least one of: the user's location, the user's device, the user's demographic information, or the user's behavior information.
Parikh teaches 
an instruction indicates that the at least one advertisement is to be presented with one or more annotations (“annotate,” C.2, L.25) associated with at least one advertisement (C.2, L.24-37 and C.3, L.7-20), and
the one or more annotations are determined based on information related to at least one of: the user's location, the user's device, the user's demographic information, or the user's behavior information (“information regarding past queries of the end user 150 submitting the query,” C.11, L.8-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Liu/Li/Erat combination by the features of Parikh and in particular to include in the instruction of the Liu/Li/Erat combination the features of wherein the instruction indicates that the at least one advertisement is to be presented with one or more annotations associated with the at least one advertisement, and the one or more annotations are determined based on information related to at least one of: the user's location, the user's device, the user's demographic information, or the user's behavior information, as taught by Parikh.
A person having ordinary skill in the art would have been motivated to combine these features because “it is desirable to present additional information related to an advertisement prior to downloading an entire landing page” (C.1, L.38-40).

As to Claim 24, the Liu/Li/Erat combination discloses as discussed above. 
Liu does not directly disclose but Parikh teaches:
an instruction indicates that the at least one advertisement is to be presented with one or more annotations (“annotate,” C.2, L.25) associated with at least one advertisement (C.2, L.24-37 and C.3, L.7-20);
wherein the one or more annotations include at least one of: 
a brand logo associated with a product in the category; 
a hyperlink directed to a social network including information about a product in the category; 
information about sales, discounts, or coupons related to a product in the category (Fig.8, C.7, L.29-32); 
a link directed to a video describing a product in the category; 
an entry form for the user to enter location information; 
an icon that, in response to being selected by the user, connects the user to a website of a local dealer or a local store that a product associated with the at least one advertisement is purchasable from; 
an icon (click-to-call annotation 615) that, in response to being selected by the user, activates a phone call to a local dealer or a local store for the user that a product associated with the at least one advertisement is purchasable from (C.2, L.30-33); 
an icon that, in response to being selected by the user, activates presentation of more advertisements associated with the category of product to replace the at least one advertisement (C.2, L.57-59, C.10, L.36-39); or
a link directed to a web page including a plurality of advertisements associated with the category of product, wherein the web page includes one or more metrics related to the plurality of advertisements for the user to select, sort, or filter the plurality of advertisements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Liu/Li/Erat combination by the features of Parikh and in particular to include in the instruction of the Liu/Li/Erat combination the features of 
an instruction indicates that the at least one advertisement is to be presented with one or more annotations (“annotate,” C.2, L.25) associated with at least one advertisement (C.2, L.24-37 and C.3, L.7-20);
wherein the one or more annotations include at least one of: 
a brand logo associated with a product in the category; 
a hyperlink directed to a social network including information about a product in the category; 
information about sales, discounts, or coupons related to a product in the category (Fig.8, C.7, L.29-32); 
a link directed to a video describing a product in the category; 
an entry form for the user to enter location information; 
an icon that, in response to being selected by the user, connects the user to a website of a local dealer or a local store that a product associated with the at least one advertisement is purchasable from; 
an icon (click-to-call annotation 615) that, in response to being selected by the user, activates a phone call to a local dealer or a local store for the user that a product associated with the at least one advertisement is purchasable from (C.2, L.30-33); 
an icon that, in response to being selected by the user, activates presentation of more advertisements associated with the category of product to replace the at least one advertisement (C.2, L.57-59, C.10, L.36-39); or
a link directed to a web page including a plurality of advertisements associated with the category of product, wherein the web page includes one or more metrics related to the plurality of advertisements for the user to select, sort, or filter the plurality of advertisements
as taught by Parikh.
A person having ordinary skill in the art would have been motivated to combine these features because “it is desirable to present additional information related to an advertisement prior to downloading an entire landing page” (C.1, L.38-40).

Response to Arguments
Applicant’s arguments filed in the September 2022 Remarks have been fully considered and addressed below.
Applicant argues that Erat does not teach “generating, based on one or more of a screen size…operation system…”  The Examiner respectfully disagrees because Erat teaches generating, based on one or more of a screen size of a device used by the user to submit the query and an operation system of the device, and instruction for presentation of at least one advertisement (“the advertisement system 104 can identify the type of mobile communications device 108c associated with an advertising request (e.g., submitting a search query). For example, the page request received from a mobile communications device 108c can include information identifying the type of browser initiating the request. The type of browser initiating the request can thereby identify the types of advertisements that can be displayed by the requesting device 108c. In some implementations, a text advertisement can then be served based upon the type of device submitting the search query. For example, if the device 108c is a first-type device (e.g., a low-end device), the advertising system might serve only advertisements specifically created for mobile phones. In other examples, if the device 108c is a second level device (e.g., a mid-level device), a web-based text advertisement can be converted and sent to the mobile communications device 108c. In another example, if the device 108c is a third type of device (e.g., a high-end device), a web-based text advertisement can be served directly to the mobile communications device 108c.” C.6, L.37-56). “a web-based text ad can be converted to an image that is scaled based upon the size of a display associated with the mobile communications device 108c.” C.7, L.7-10).
Applicant argues that Li does not teach “determining, based on the user’s profile…different intent of the user.  The Examiner respectfully disagrees because Li teaches determining, based on the user’s profile, that the additional query indicates a different intent of the user (“embodiments, the interactive SERP lists the top five intents and displays the grouped content for at least three of the five intents. In some embodiments, the presenter component 213 may further limit the search results based on profile information associated with the user that issued the user query. The profile information is used to identify the grouped content matching the profile information.” C.11, L.28-35).

Conclusion
Applicant’s amendment filed on September 9, 2022, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        September 30, 2022
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621